BLACKROCK FUNDS II BlackRock Low Duration Bond Portfolio Investor A, Investor B, Investor C, Institutional and Class R Shares (the “Low Duration Fund”) BlackRock Core Bond Portfolio Investor A, Investor B, Investor C, Institutional and Class R Shares (the “Core Bond Fund”) (each, a “Fund” and together, the “Funds”) Supplement dated November 21, 2014 to the Prospectus dated January 28, 2014 Effective immediately, BlackRock Advisors, LLC (“BlackRock”) has agreed to reduce the management fees payable by the Funds to BlackRock, the Funds’ investment manager, and has agreed contractually to cap certain expenses of Investor A, Investor B, Investor C, Institutional and Class R Shares of the Low Duration Fund and Investor A, Investor B, Investor C, Institutional and Class R Shares of the Core Bond Fund. To achieve these expense caps, BlackRock has agreed to waive and/or reimburse fees or expenses if a Fund’s total annual fund operating expenses, excluding certain expenses described in the Prospectus, exceed a certain limit. These contractual expenses caps replace BlackRock’s contractual and voluntary expense caps with respect to Investor A, Investor B, Institutional and Class R Shares of the Funds and Investor C Shares of the Core Bond Fund. Accordingly, the Funds’ Prospectus is amended as follows: The fee table and example under the section of the Prospectus entitled “Key Facts About BlackRock Low Duration Bond Portfolio — Fees and Expenses of the Fund” are deleted in their entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”) and its affiliates. More information about these and other discounts is available from your financial professional or your selected securities dealer, broker, investment adviser, service provider or industry professional (including BlackRock, The PNC Financial Services Group, Inc. (“PNC”) and their respective affiliates) (each a “Financial Intermediary”) and in the “Details About the Share Classes” section on page 38 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-67 of the Fund’s statement of additional information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor B Shares Investor C Shares Institutional Shares Class R Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 2.25% None None None None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None
